 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          JOYCE DAWSON,
 8                              Plaintiff,
 9             v.
                                                         C18-1228 TSZ
10        GINSING, LLC, a Washington limited
          liability company doing business as            MINUTE ORDER
11        WILD GINGER and THE TRIPLE
          DOOR,
12
                                Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
         (1)  Plaintiff’s unopposed Motion to Remand Case to State Court, docket no. 7,
   is GRANTED. Defendant concedes that remand is warranted. Accordingly, the Court
16
   hereby REMANDS this matter to the King County Superior Court.
17          (2)    The Court additionally ORDERS that Defendant pay $1,000 in attorneys’
     fees incurred as a result of the removal of this action. The Court has discretion when
18   ordering remand to impose attorneys’ fees for removing a case without an “objectively
     reasonable basis.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005); 28
19   U.S.C. § 1447(c). The Court concludes filing for removal based on a mistaken
     understanding regarding the requirements for removal lacks an objectively reasonable
20   basis. However, the Court also notes that Plaintiff could have reduced the cost associated
     with removal and remand by meeting and conferring with Defendant about the propriety
21   of removal before filing a motion for remand.
22

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 24th day of October, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
